                 Case 1-19-44751-cec          Doc 158       Filed 05/26/20      Entered 05/26/20 09:20:20




                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF NEW YORK

IN RE: 1934 BEDFORD, LLC                                        CASE NO: 19-44751
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 11




On 5/22/2020, I did cause a copy of the following documents, described below,
Objection to Von Lavrinoff Claim
Motion to Estimate Mortgagee Claim




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 5/22/2020
                                                          /s/ Mark Frankel
                                                          Mark Frankel 1989
                                                          Backenroth Frankel & Krinsky, LLP
                                                          800 Thrid Avenue
                                                          New York, NY 10022-0000
                                                          212 593 1100
                    Case 1-19-44751-cec              Doc 158        Filed 05/26/20         Entered 05/26/20 09:20:20




                                        UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF NEW YORK

 IN RE: 1934 BEDFORD, LLC                                               CASE NO: 19-44751

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11




On 5/22/2020, a copy of the following documents, described below,

Objection to Von Lavrinoff Claim
Motion to Estimate Mortgagee Claim




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 5/22/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Mark Frankel
                                                                            Backenroth Frankel & Krinsky, LLP
                                                                            800 Thrid Avenue
                                                                            New York, NY 10022-0000
                Case 1-19-44751-cec       Doc 158     Filed 05/26/20     Entered 05/26/20 09:20:20
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                DEBTOR                                   CONGREGATION BNAI JACOB
1LABEL MATRIX FOR LOCAL NOTICING         1934 BEDFORD LLC                         7926 ALGON AVENUE
02071                                    1930 BEDFORD AVENUE                      PHILADELPHIA PA 19111-2827
CASE 1-19-44751-CEC                      BROOKLYN NY 11225-5382
EASTERN DISTRICT OF NEW YORK
BROOKLYN
FRI MAY 22 13-43-00 EDT 2020



IMSPIEGEL LLC                            271 C CADMAN PLAZA EAST SUITE 1595       1930 BEDFORD AVENUE LLC
1419 E 101ST                             BROOKLYN NY 11201-1800                   CO BACKENROTH FRANKEL
BROOKLYN NY 11236-5507                                                            KRINSKY LLP
                                                                                  800 THIRD AVENUE
                                                                                  NEW YORK NY 10022-7649




1930 BEDFORD AVENUE LLC                  ADAM OPIO                                ADITYA KAUL
CO MARK FRANKEL                          1930 BEDFORD AVENUE                      1930 BEDFORD AVENUE
BACKENROTH FRANKEL KRINSKY LLP           APT 3B                                   APT 5E
800 3RD AVE FL 11                        BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385
NEW YORK NY 10022-7651




ALBA PARDO                               ALBERT DANKURA                           ALEC GILARDE
1930 BEDFORD AVENUE 4H                   1930 BEDFORD AVENUE 5A                   1930 BEDFORD AVENUE 7H
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385




ALEGADO KRISTIAN                         ALEX WINKLER                             AMY GANZ
1930 BEDFORD AVENUE 3C                   1930 BEDFORD AVENUE 7E                   1930 BEDFORD AVENUE 5D
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5384




ANAIS GAJU                               ANDRAY DONILENKO                         ANDY SEOW
1930 BEDFORD AVENUE 3B                   1930 BEDFORD AVENUE                      1930 BEDFORD AVENUE 5E
BROOKLYN NY 11225-5384                   APT 6A                                   BROOKLYN NY 11225-5385
                                         BROOKLYN NY 11225-5385




ANGAD MALHOTRA                           ANNA LYNCH                               ANTHONY HALL
1930 BEDFORD AVENUE 7E                   1930 BEDFORD AVENUE 6C                   1930 BEDFORD AVENUE 4F
BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5384




ANTHONY NG                               AREVALO JANCKFRE                         ARIA CHARAMAN
1930 BEDFORD AVENUE 4C                   1930 BEDFORD AVENUE 3C                   1930 BEDFORD AVENUE 6D
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385




ARIELLA LANDERS                          ART TIANGTHAM                            AUBREY LUSIGNAN
1930 BEDFORD AVENUE 4B                   1930 BEDFORD AVENUE 3A                   1930 BEDFORD AVENUE 5C
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384
                Case 1-19-44751-cec       Doc 158     Filed 05/26/20     Entered 05/26/20 09:20:20
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

AUSTIN FREIRA                            B H CONTRACTING CORP                     BEAUREGARD GOULD
1930 BEDFORD AVENUE 5H                   7129 ROOSEVELT AVE                       1930 BEDFORD AVENUE 7G
BROOKLYN NY 11225-5385                   JACKSON HEIGHTS NY 11372-6136            BROOKLYN NY 11225-5385




BEN MANDELBAUM                           BENJAMIN POSTON                          BERNARD SABAG
1930 BEDFORD AVENUE                      1930 BEDFORD AVENUE 6B                   1930 BEDFORD AVENUE 3H
APT 5F                                   BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5384
BROOKLYN NY 11225-5385




BLAZEJ RASZEWSKI                         BOBBY ROSADO                             BRANDEN SHANNON
1930 BEDFORD AVENUE 7A                   1930 BEDFORD AVENUE 3H                   1930 BEDFORD AVENUE 4G
BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384




BRENT STARK                              BRIANA FENNEL                            BRIDGET ONIEL
97 RUTLAND ROAD                          1930 BEDFORD AVENUE 6E                   1930 BEDFORD AVENUE 7C
BROOKLYN NY 11225-5312                   BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5385




BRIGHT LIGHT CORP                        BRITTANY SPLAIN                          BRUCE WEINER
621 DITMAS AVENUE                        1930 BEDFORD AVENUE 7B                   ROSENBERG MUSSO WEINER LLP
BROOKLYN NY 11218-5907                   BROOKLYN NY 11225-5385                   26 COURT STREET
                                                                                  SUITE 2211
                                                                                  BROOKLYN NY 11242-1122




BRYAN JACKSON                            BRYANT ALMONTE                           CONSOLIDATED EDISON COMPANY OF NEW
1930 BEDFORD AVENUE 5F                   1930 BEDFORD AVENUE 4D                   YORK INC
BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5384                   BANKRUPTCY GROUP
                                                                                  4 IRVING PLACE 1875-S
                                                                                  NEW YORK NY 10003-3502




CONSOLIDATED EDISON COMPANY OF NEW       CATTLEYA SANKHAM                         CERTIFIED LUMBER CORP
YORK INC                                 1930 BEDFORD AVENUE 5D                   470 KENT AVE
BANKRUPTCY GROUP                         BROOKLYN NY 11225-5384                   BROOKLYN NY 11249-5986
4 IRVING PLACE 1875-S
NEW YORY NY 10003-3502




CESAR TORRES                             CHAWLA RAGHAV                            CHERIE BYTHWOOD
1930 BEDFORD AVENUE 3E                   1930 BEDFORD AVENUE 6F                   1930 BEDFORD AVENUE 5G
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5385




CHEVROHN MCBEAN                          CHRISTIAN LOVESLESS                      COLIN EMERSON
1930 BEDFORD AVENUE                      1930 BEDFORD AVENUE 6E                   1930 BEDFORD AVENUE 6B
APT 6A                                   BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5385
BROOKLYN NY 11225-5385
                Case 1-19-44751-cec       Doc 158     Filed 05/26/20       Entered 05/26/20 09:20:20
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CORDIA LAM                               COUNTYWIDE BUILDERS INC                  DANIEL CASKER
1930 BEDFORD AVENUE 5D                   100 BEARD STREET                         1930 BEDFORD AVENUE 4C
BROOKLYN NY 11225-5384                   BROOKLYN NY 11231-1502                   BROOKLYN NY 11225-5384




DANIEL MALONE                            DANIEL MEURER                            DANIEL ROSEN
270 HAWTHORNE ST APT 2                   1930 BEDFORD AVENUE 7D                   1930 BEDFORD AVENUE 3C
BROOKLYN NY 11225-6169                   BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5384




DAVID BAILLIE                            DELVYNE SANTIAGO                         EW WHOLESALE ELECRICAL
1930 BEDFORD AVENUE 4E                   1930 BEDFORD AVENUE                      INC
BROOKLYN NY 11225-5384                   APT 5B                                   208 WALWORTH ST
                                         BROOKLYN NY 11225-5384                   BROOKLYN NY 11205-4505




EASTERN FUNDING LLC                      EASTERN FUNDING LLC                      EL HAGE
213 WEST 35TH STREET 10TH FLOOR          213 WEST 35TH STREET                     1930 BEDFORD AVENUE 3H
NEW YORK NEW YORK 10001-0209             NEW YORK NY 10001-0209                   BROOKLYN NY 11225-5384




ELIZABETH COOK                           ELIZABETH SMITH                          ERIC VARGAS
1930 BEDFORD AVENUE 5C                   1930 BEDFORD AVENUE 7C                   1930 BEDFORD AVENUE 4E
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5384




ESTER TANG                               GEORGE VEGA                              GILLIGAN DALTON
1930 BEDFORD AVENUE 6C                   1930 BEDFORD AVENUE 4G                   1930 BEDFORD AVENUE 6B
BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385




GRIFFIN PASCHALL                         GUSTAVO BECHINI                          GYPSUM NEW YORK SALES
1930 BEDFORD AVENUE 4E                   80 WINTHROP ST APT M5                    CORP
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-6023                   1552 STEVENS AVENUE
                                                                                  MERRICK NY 11566-2237




HTC CONSTRUCTION MGMT                    HTC CONSTRUCTION MANAGEMENT INC          HTC PLUMBING INC
14726 ROOSEVELT AVENUE                   14726 ROOSEVELT AVENUE                   14726 ROOSEVELT AVENUE
2C                                       2C                                       2C
FLUSHING NY 11354-4740                   FLUSHING NY 11354-4740                   FLUSHING NY 11354-4740




HTC PLUMBING INC                         HARSHA PRABHALA                          INDUSTRY CONCRETE SUPPLY
14736 PLUMBING INC                       1930 BEDFORD AVENUE 5A                   CO DEALY SILBERSTEIN
2C                                       BROOKLYN NY 11225-5384                   MILO SILBERSTEIN
FLUSHING NY 11354                                                                 225 BROADWAY RM 1405
                                                                                  BROOKLYN NY 11211
                Case 1-19-44751-cec       Doc 158     Filed 05/26/20     Entered 05/26/20 09:20:20
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

INFINITY BLACKETT                        INTERNAL REVENUE SERVICE                 JAMES MCMANUS
1930 BEDFORD AVENUE                      PO BOX 7346                              1930 BEDFORD AVENUE 5H
APT 6A                                   PHILADELPHIA PA 19101-7346               BROOKLYN NY 11225-5385
BROOKLYN NY 11225-5385




JAMIE STUBOCK                            JASMEN FLAGG                             JAYME BROWN
1930 BEDFORD AVENUE 4B                   1930 BEDFORD AVENUE 5C                   1930 BEDFORD AVENUE 7H
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385




JAZMYNE SMITH                            JEREMIAH THOMAS                          JOCELYN FUKUDA
1930 BEDFORD AVENUE 5B                   1930 BEDFORD AVENUE 4G                   1930 BEDFORD AVENUE 5D
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384




JOHN JAMILKOWSK                          JOHNATHAN RODRIGUEZ                      KAH WAI LING
1930 BEDFORD AVENUE 3E                   1930 BEDFORD AVENUE 3E                   1930 BEDFORD AVENUE 4A
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384




KALRA PRATUL                             KARI HANSEN                              KATIE SORICELLI
1930 BEDFORD AVENUE 4D                   1930 BEDFORD AVENUE 6F                   1930 BEDFORD AVENUE 7H
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5385




KELSEY BANVILLE                          KEVIN PERINE                             KHUSHABH THAKAR
1930 BEDFORD AVENUE 3D                   590 PARKSIDE AVE 4DE                     1930 BEDFORD AVENUE 5E
BROOKLYN NY 11225-5384                   BROOKLYN NY 11226-1598                   BROOKLYN NY 11225-5385




KYLE LAKE                                LACIEN BLAKE                             LEDYMAR ALBARRACIN
1930 BEDFORD AVENUE 7D                   1930 BEDFORD AVENUE 4F                   1930 BEDFORD AVENUE 4A
BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384




LOIS JEAN CHARLES ATANGAN                MACKENZIE FORD                           MADELINE CONROY
CO ROZARIO ASSOCIATES                    1930 BEDFORD AVENUE 7B                   1930 BEDFORD AVENUE 5G
ROVIN R ROZARIO ESQ                      BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5385
175 REMSEN ST ROOM 602
BROOKLYN NY 11201-4300




MANUEL GUERRA                            MARIA MOROZ                              MARIAM TSARELASHVILLI
1930 BEDFORD AVENUE 6A                   1930 BEDFORD AVENUE                      1930 BEDFORD AVENUE 5G
BROOKLYN NY 11225-5385                   APT 5G                                   BROOKLYN NY 11225-5385
                                         BROOKLYN NY 11225-5385
                Case 1-19-44751-cec       Doc 158     Filed 05/26/20      Entered 05/26/20 09:20:20
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

MARIO MAURA                              MARK MACEACHEN                           MARYANN CRISCI
1930 BEDFORD AVENUE 6F                   1930 BEDFORD AVENUE 3E                   1930 BEDFORD AVENUE 6H
BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385




MATEO FERRO                              MELISA PEKIYI                            MESEROLE PLAZA LLC
1930 BEDFORD AVENUE 3C                   1930 BEDFORD AVENUE 6C                   1310 48TH STREET
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385                   SUITE 300
                                                                                  BROOKLYN NY 11219-3161




MICHAEL WILLIAMS                         MINH NGUYEN                              MOHAMED IMAM
1930 BEDFORD AVENUE 4C                   1930 BEDFORD AVENUE 3D                   1930 BEDFORD AVENUE 5E
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385




MUSTAFA GANDHI                           NYC WATER BOARD                          NATALIE ROCHE
1930 BEDFORD AVENUE 6D                   ANDREW RETTIG                            1930 BEDFORD AVENUE 4A
BROOKLYN NY 11225-5385                   ASSISTANT COUNSEL                        BROOKLYN NY 11225-5384
                                         59-17 JUNCTION BLVD 13TH FLOOR
                                         ELMHURST NY 11373-5188




NIKOL VON LAVRINOFF                      NOAH ORITZ                               OASIS ADULT DAY CARE INC
1310 48TH STREET                         1930 BEDFORD AVENUE 3A                   1930 BEDFORD AVENUE 8A
SUITE 300                                BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5382
BROOKLYN NY 11219-3161




OFFICE OF THE UNITED STATES TRUSTEE      OTHANIEL THOMAS                          PATRICIA VICTOME
EASTERN DISTRICT OF NY BROOKLYN OFFICE   1930 BEDFORD AVENUE 5B                   1930 BEDFORD AVENUE 4H
US FEDERAL OFFICE BUILDING               BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384
201 VARICK STREET SUITE 1006
NEW YORK NY 10014-4811




PATRICK HOUSTON                          PAULETTE COLEMAN                         PRANJAL DEEP
1930 BEDFORD AVENUE 6F                   1930 BEDFORD AVENUE 6F                   1930 BEDFORD AVENUE 5F
BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5385




RAYMOND MAIR                             REBEKKA WIEDENMEYER                      RENT A UNIT
1930 BEDFORD AVENUE 6B                   1930 BEDFORD AVENUE 6H                   543 BEDFORD AVE
BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5385                   243
                                                                                  BROOKLYN NY 11211-8511




RHYS GRIFFITHS                           ROBERT KEOWN                             ROBERTO AVITIA
1930 BEDFORD AVENUE 4F                   1930 BEDFORD AVENUE 3A                   1930 BEDFORD AVENUE 6D
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385
                Case 1-19-44751-cec       Doc 158     Filed 05/26/20     Entered 05/26/20 09:20:20
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

ROBIN BASALLA                            ROMAN MOVLANOV                           ROSANDRA ACOSTA
136 HAWTHORNE ST                         1930 BEDFORD AVENUE 4D                   1930 BEDFORD AVENUE 5C
BROOKLYN NY 11225-5802                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384




RUPERT SPRAUL                            RYAN RENDER                              SADIA HIROMI
1930 BEDFORD AVENUE 4B                   1930 BEDFORD AVENUE 7E                   1930 BEDFORD AVENUE 4H
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5384




SARA SILBERSTEIN                         SAVANNA AIELLO                           SCARLETT DAVIS
1930 BEDFORD AVENUE 5A                   1930 BEDFORD AVENUE 6E                   1930 BEDFORD AVENUE 3D
BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5384




SEAN ERRITY                              SERINA MORRISON                          SHARIFA SIMON
1930 BEDFORD AVENUE 6E                   1930 BEDFORD AVENUE 3B                   1930 BEDFORD AVENUE 6C
BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385




SIMPLY BROOKLYN REALTY                   SIMRAN KAUR                              SKY FRANK
653 FLATBUSH AVENUE                      1930 BEDFORD AVENUE 6H                   1930 BEDFORD AVENUE 4D
BROOKLYN NY 11225-5609                   BROOKLYN NY 11225-5385                   BROOKLYN NY 11225-5384




STANISLAW KOWALEWSKI                     SUZANN HENRY                             TEXROY JOHNSON
1930 BEDFORD AVENUE                      1930 BEDFORD AVENUE 5A                   1930 BEDFORD AVENUE 3D
APT 7A                                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5384
BROOKLYN NY 11225-5385




THE BOARD OF MANAGERS OF                 TREVOR CLUNE                             UTU ELEVATOR INC
1930 BEDFORD AVE CONDO                   1930 BEDFORD AVENUE 4F                   8852 17TH AVENUE
1310 48TH STREET                         BROOKLYN NY 11225-5384                   BROOKLYN NY 11214-5821
SUITE 300
BROOKLYN NY 11219-3161




WAYNE PETINAUD                           WILFRED HILLMAN                          ZAREK SIMONSON
1930 BEDFORD AVE                         1930 BEDFORD AVENUE 4C                   1930 BEDFORD AVENUE 5F
BROOKLYN NY 11225-5382                   BROOKLYN NY 11225-5384                   BROOKLYN NY 11225-5385




ZUZANNA RABIANSKA                        JOSEPH J HASPEL                          RACHEL S BLUMENFELD
1930 BEDFORD AVENUE 7A                   1 WEST MAIN STREET                       LAW OFFICE OF RACHEL S BLUMENFELD
BROOKLYN NY 11225-5385                   GOSHEN NY 10924-1915                     26 COURT STREET
                                                                                  SUITE 2220
                                                                                  BROOKLYN NY 11242-1122
